 

 

oy

yor woe MME NT
UNITED STATES DISTRICT COURT LBL TRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC x.

 

 

 

 

 

 

 

 

inirip states or ica, ELDAR |
-against- | ORDER
LAURENCE F. DOUD IU, | 19 Crim. 285 (GBD)
Defendant. .
wee eee ee eee eee eee eee ee eee eee ee eee x

GEORGE B. DANIELS, United States District Judge:

Defendant’s request to adjourn the trial from May 4, 2020 to May 28, 2020, (ECF No. 25),
is DENIED.

The trial is adjourned from May 4, 2020 to May 11, 2020 at 9:45 am. Time is excluded in
the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until that time.
Dated: New York, New York

February 12, 2020
SO ORDERED.

Gazay B Dead
OBGE I B. DANIELS
nitédStates District Judge

 

 

 
